Citation Nr: 0625264	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-35 968	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between service and his current tinnitus.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
provided notice, consistent with the VCAA, prior to the 
initial RO decision in April 2004. 

In a January 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claim has been appealed and is being denied 
herein, there can be no possibility of any prejudice.

B.  Factual Background

The veteran's service medical records (SMRs) are entirely 
negative for any complaints, findings, or diagnosis of 
tinnitus.  

The post-service evidentiary record in this case is minimal, 
and includes an April 1999 private treatment report which 
shows the veteran's history was significant for history of 
tinnitus.  Also of record is a March 2004 VA examination 
report which shows the veteran gave a history of constant 
bilateral tinnitus, which had worsened particularly over the 
past two years.  He gave a time of onset of his tinnitus at 
about 1996 or 1997.  The veteran reported that he was an Army 
helicopter pilot during service, and that his military noise 
exposure consisted of various types of guns as well as 
helicopter noise.  He reported that he did not wear ear 
protection, and denied significant non-military noise 
exposure.  The examiner noted that SMRs were negative for 
tinnitus and that the veteran's account of the first onset of 
his tinnitus placed it in 1999, not during active duty.  
Therefore, it was the examiner's opinion that it is not 
likely that that the veteran's current bilateral tinnitus is 
causally related to his military service.  

C.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection for certain chronic disorders may be 
presumed where the disability is shown to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

As noted previously, the SMRs in this case are entirely 
negative for complaints or findings of symptoms indicative of 
tinnitus.  As a result, these records do not affirmatively 
establish that the claimed disability had its onset during 
military service.  In this case, the medical evidence tends 
to establish that the veteran developed tinnitus after his 
separation from military service.

The earliest recorded medical history places the onset of 
tinnitus complaints in 1996, 25 years after the veteran's 
separation from active service.  There is no showing of any 
continuity of pertinent symptoms since service with regard to 
tinnitus which would suggest a link to service.  Therefore, 
the current medical evidence does not establish the presence 
of a continuing disability for the purposes of chronicity.  
38 C.F.R. § 3.303(b) (2005); Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

Moreover, the veteran has not brought forth or identified any 
competent evidence that would establish a nexus between his 
current symptoms and active military service.  The 2004 VA 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record, that the veteran's tinnitus was 
not incurred in service.  In rendering his opinion, the 
physician took into consideration the veteran's previous 
medical history, medical evaluations, and claimed history of 
noise exposure during service.  

Although the veteran is competent to report the symptoms he 
has experienced since active service, he is not competent to 
testify to the fact that the claimed acoustic trauma he 
experienced in service and the tinnitus diagnosed long after 
service are related.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  The problem in this case is that the SMRs do not 
refer to tinnitus or other indications of the onset of a 
disability, and the remaining medical reports are dated many 
years after the veteran's active service ended.  The fact 
that the veteran may have been exposed to noise trauma in 
service does not, by itself, establish a basis for the grant 
of service connection.  The single competent medical opinion 
in the record conclusively found no etiological relationship 
between service and the subsequent development of tinnitus.  

Since the preponderance of the evidence is against this 
claim, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


